Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 contains the phrase “the controller determines whether orientation of a label sheet conveyed by the sheet conveying unit” with no further detail.  It is unclear whether the claim is incomplete or if the wording is merely incorrect and needs revision for clarity.

Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 15, 18, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yabune (US Pub.2018/0141354).
Regarding claim 13, Yabune (US Pub.2018/0141354) teaches an image forming apparatus (fig.1) comprising: a sheet storing unit (fig.1, #13A, #13B, and #11) configured to store a label sheet having a front surface and a back surface (para.0115); a sheet conveying unit configured to convey the label sheet stored in the sheet storing unit in a conveyance direction (fig.1, #4 & #5); an image forming unit configured to form a toner image on the front surface of the label sheet conveyed by the sheet conveying 
Regarding claim 15, Yabune (US Pub.2018/0141354) teaches an image forming apparatus wherein, based on the surface characteristics of the front surface of the label sheet in the memory, the controller determines whether to continue, or stop, conveying a label sheet (para.0119).
Regarding claim 18, Yabune (US Pub.2018/0141354) teaches an image forming apparatus wherein the sheet storing unit is a manual feeding tray (fig.1, #11).
Regarding claim 19, Yabune (US Pub.2018/0141354) teaches an image forming apparatus (fig.1) comprising: a sheet storing unit (fig.1, #13A, #13B, and #11) configured to store a label sheet having a front surface and a back surface (para.0115); a sheet conveying unit configured to convey the label sheet stored in the sheet storing unit in a conveyance direction (fig.1, #4 & #5); an image forming unit configured to form a toner image on the front surface of the label sheet conveyed by the sheet conveying unit (fig.1, #35; para.0022); a medium sensor configured to detect a thickness on a leading end position of the front surface of the label sheet in the conveyance direction 
Regarding claim 20, Yabune (US Pub.2018/0141354) teaches an image forming apparatus (fig.1) comprising: a sheet storing unit (fig.1, #13A, #13B, and #11) configured to store a label sheet having a front surface and a back surface (para.0115); a sheet conveying unit configured to convey the label sheet stored in the sheet storing unit in a conveyance direction (fig.1, #4 & #5); an image forming unit configured to form a toner image on the front surface of the label sheet conveyed by the sheet conveying unit (fig.1, #35; para.0022); a medium sensor configured to detect a surface characteristic of the front surface of the label sheet and a surface characteristic of the back surface of the label sheet (fig.1, #71; para.0068 light transmission of both surfaces); and a controller configured to register information (fig.2, #6 taking in #71 output) including the surface characteristics of the label sheet detected by the medium sensor into a memory (para.0119) and, based on the surface characteristics of the label sheet registered into the memory, set an image forming condition for forming an image on the label sheet (para.0119: sets the discharge condition).
It is the Office’s position that para.0022 clearly indicates that though an inkjet is depicted, the specification is also allowing for other types of printers including ones that .

Claims 13-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haines et al. (US Pub.2003/0095810).
Regarding claim 13, Haines et al. (US Pub.2003/0095810) teach an image forming apparatus (fig.2) comprising: a sheet storing unit (fig.2, #122-1 & #122-2) configured to store a label sheet having a front surface and a back surface (para.0025); a sheet conveying unit configured to convey the label sheet stored in the sheet storing unit in a conveyance direction (fig.2, #212); an image forming unit configured to form a toner image on the front surface of the label sheet conveyed by the sheet conveying unit (fig.2, #220); a medium sensor configured to detect a surface characteristic on a leading end position of the front surface of the label sheet in the conveyance direction and a surface characteristic on a rear end position of the front surface of the label sheet in the conveyance direction (fig.2, #216-1->#216-5; detecting fig.4, #410-1 and #410-4; para.0031); and a controller configured to register information including the surface characteristics on the front surface of the label sheet detected by the medium sensor into a memory (para.0036) and, based on the surface characteristics of the label sheet registered into the memory, set an image forming condition for forming an image on the label sheet (para.0038-0039,0041).
Regarding claim 14, Haines et al. (US Pub.2003/0095810) teach an image forming apparatus wherein, based on the surface characteristic of the front surface of 
Regarding claim 17, Haines et al. (US Pub.2003/0095810) teach an image forming apparatus wherein the medium sensor irradiates the label sheet conveyed by the sheet conveying unit with light and detects the surface characteristic based on an amount of light reflected from the label sheet irradiated with the light (fig.2, #216; para.0031).
Regarding claim 18, Haines et al. (US Pub.2003/0095810) teach an image forming apparatus wherein the sheet storing unit is a manual feeding tray (fig.2, #122-1 & #122-2: operators manually put paper into each tray).
Regarding claim 19, Haines et al. (US Pub.2003/0095810) teach an image forming apparatus (fig.2) comprising: a sheet storing unit (fig.2, #122-1 & #122-2) configured to store a label sheet having a front surface and a back surface (para.0025); a sheet conveying unit configured to convey the label sheet stored in the sheet storing unit in a conveyance direction (fig.2, #212); an image forming unit configured to form a toner image on the front surface of the label sheet conveyed by the sheet conveying unit (fig.2, #220); a medium sensor configured to detect a thickness on a leading end position of the front surface of the label sheet in the conveyance direction and a thickness on a rear end position of the front surface of the label sheet in the conveyance direction (fig.2, #216-1->#216-5; detecting fig.4, #410-1 and #410-4; para.0031); and a controller configured to register information including the thicknesses on the front 
Regarding claim 20, Haines et al. (US Pub.2003/0095810) teach an image forming apparatus (fig.2) comprising: a sheet storing unit (fig.2, #122-1 & #122-2) configured to store a label sheet having a front surface and a back surface (para.0025); a sheet conveying unit configured to convey the label sheet stored in the sheet storing unit in a conveyance direction (fig.2, #212); an image forming unit configured to form a toner image on the front surface of the label sheet conveyed by the sheet conveying unit (fig.2, #220); a medium sensor configured to detect a surface characteristic of the front surface of the label sheet and a surface characteristic of the back surface of the label sheet (fig.2, #216-1->#216-5; detecting fig.4, #410-1 and #410-4; para.0031&0041); and a controller configured to register information including the surface characteristics of the label sheet detected by the medium sensor into a memory (para.0036) and, based on the surface characteristics of the label sheet registered into the memory, set an image forming condition for forming an image on the label sheet (para.0039,0041).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Haines et al. (US Pub.2003/0095810) in view of Huston et al. (US 6,148,162).
Haines et al. (US Pub.2003/0095810) teach all of the limitations of claim 13, upon which claim 16 depends.

However, Haines et al. (US Pub.2003/0095810) is silent as to what happens if the orientation is not valid. 
Regarding claim 16, Huston et al. (US 6,148,162) teach an image forming apparatus which is a printer or photocopier (col.2, ln.65-col.3, ln.3) involving barcodes imprinted upon the various edges of a paper sheet fed in order to control the transfer settings of the apparatus (col.2, ln.2-15) wherein, in a case where surface characteristics of a sheet detected by the medium sensor do not match the registered information (fig.7, #320->NO->#330), the controller stops a conveying operation performed by the sheet conveying unit, and displays an error on a display unit (fig.7, #330 & STOP).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the controls of Haines et al. (US Pub.2003/0095810) to include the orientation error control as in Huston et al. (US 6,148,162) in order to increase usability and enable the apparatus to properly control the transferrin a situation where it is determined that the orientation is invalid.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        




/LKR/
2/13/2021